                  Case 3:20-mj-70698-JCS Document 30 Filed 11/17/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEXANDRA SHEPARD (CABN 205143)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6767
 7        FAX: (415) 436-7234
          Email: Alexandra.Shepard2@usdoj.gov
 8
   Attorneys for the United States of America
 9
10
                                       UNITED STATES DISTRICT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
12
                                           SAN FRANCISCO DIVISION
13

14
     UNITED STATES OF AMERICA,                         )   No. CR 20-70698 JCS
15                                                     )
             Plaintiff,                                )   STIPULATION AND [PROPOSED] ORDER
16                                                     )   WAIVING TIME UNDER SPEEDY TRIAL ACT
        v.                                             )   AND RULE 5.1
17                                                     )
     SANDRA ANN ZUNIGA,                                )
18                                                     )
             Defendant.                                )
19                                                     )

20

21           With the agreement of the parties, and with the consent of the defendant, the Court enters this
22 order continuing the preliminary hearing date of November 19, 2020, at 9:30 a.m., to December 17,

23 2020, at 9:30 a.m. and documenting the defendant’s waiver of the preliminary hearing date under

24 Federal Rule of Criminal Procedure 5.1 and the exclusion of time under the Speedy Trial Act, 18 U.S.C.

25 3161(b). This Court previously agreed to continue the date of the preliminary hearing and to exclude

26 time under the Speedy Trial Act through November 19, 2020.

27           The parties agree, and the Court finds and holds, as follows:
28           1.       The defendant is currently charged by criminal complaint. The defendant is not in
     STIP. AND ORDER WAIVING TIME                     1
                 Case 3:20-mj-70698-JCS Document 30 Filed 11/17/20 Page 2 of 3




 1 custody, having been released on an unsecured bond of $250,000 on June 10, 2020.

 2          2.       The defendant agrees to an exclusion of time under the Speedy Trial Act, 18 U.S.C.

 3 3161(h)(7)(A) & (B)(iv) to provide reasonable time necessary for effective preparation, taking into

 4 account the exercise of due diligence.

 5          3.       The defendant waives the time limits of Federal Rule of Criminal Procedure 5.1 for

 6 preliminary hearing.

 7          4.       Counsel for the defense believes that postponing the preliminary hearing is in her client’s

 8 best interest, and that it is not in her client’s interest for the United States to indict the case during the

 9 timeline established in Rule 5.1.
10          5.       The Court finds that, taking into the account the public interest in the prompt disposition
11 of criminal cases, these grounds are good cause for extending the time limits for a preliminary hearing

12 under Federal Rule of Criminal Procedure 5.1. Given these circumstances, the Court finds that the ends

13 of justice served by excluding the period from November 19, 2020 through December 17, 2020

14 outweigh the best interest of the public and the defendant in a speedy trial. 18 U.S.C. 3161(h)(7)(A).

15          6.       Accordingly, and with the consent of the defendant, the Court (1) continues the
16 preliminary hearing date of November 19, 2020, at 9:30 a.m. to December 17, 2020, before the

17 Honorable Laurel Beeler, and (2) orders that the period from November 19, 2020, through December 17,

18 2020 be excluded from the time period for preliminary hearings under Federal Rule of Criminal

19 Procedure 5.1 and from Speedy Trial calculations under 18 U.S.C. 3161(h)(7)(A) & (B)(iv).

20          IT IS SO STIPULATED:

21

22 DATED: November 17, 2020                                 ____________/s/________________
                                                            GALIA AMRAM
23                                                          Attorney for Defendant

24

25 DATED: November 17, 2020                                               /s/                       ________
                                                            ALEXANDRA SHEPARD
26                                                          Assistant United States Attorney

27

28

     STIP. AND ORDER WAIVING TIME                       2
             Case 3:20-mj-70698-JCS Document 30 Filed 11/17/20 Page 3 of 3




1          IT IS SO ORDERED.

2

3 DATED:                                       ______________________________
                                               HON. LAUREL BEELER
4                                              United States Magistrate Judge

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. AND ORDER WAIVING TIME          3
